Citation Nr: 1447920	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for varicose veins.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed that decision.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his November 2011 substantive appeal, VA Form 9.  However, prior to that hearing being scheduled, the Veteran withdrew his request for a hearing in an April 2014 correspondence.  The Board will proceed with adjudication of his claim at this time without the benefit of a hearing, as per his request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On appeal, the Veteran has averred that his varicose veins began in or is otherwise the result of military service, to include being on his feet all day, every day, and doing physical activities such as marching, running, etc.  A review of the claims file reveals that no VA examination has been afforded to the Veteran as of this decision.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a VA examination which addresses the current nature of his venous insufficiency and whether such is related to his military service or his service-connected knee disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Jackson VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2014 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of varicose veins.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

If varicose veins are identified, the examiner should then opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that they began in or are otherwise the result of his military service, to include any physical activities that occurred during military service, such as marching, running, or standing for long periods of time.  If not, is it more likely, less likely, or at least as likely as not that varicose veins were caused or aggravated by his bilateral knee disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner should discuss the Veteran's service treatment records, which are void of any treatment of, complaints of, or diagnosis of any vein problems in service, including varicose veins or venous insufficiency, the separation examination from March 1982 that was negative for varicosities, the Reports of Medical History at entry and separation from service that he had or had had "cramps in [his] legs".  

The examiner should discuss the Veteran's lay statements regarding symptomatology suffered during service, and any continuity of symptomatology that he has suffered since discharge from service and the fact that when he filed his initial claim for compensation in 2002, he made no mention of varicose veins.  


All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for venous insufficiency.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

